Title: To Alexander Hamilton from Ebenezer Stevens, 14 July 1800
From: Stevens, Ebenezer
To: Hamilton, Alexander



Major Genl. A. Hamilton
New York 14 July 1800
Sir

By your order I furnish Majr Wilcocks, of the late 12 Regt Infty. with a Horsemans Tent, for his use, and took his receipt therefor. This tent has not been return’d to the Depty Qt Master Genl. which is contrary to Genl Orders. I have seen the Major & he refuses to deliver it up, to me, by alledging that Government owes him, and further observ’d I might Sue him for it.
I do not wish to commence this operation but as Agent I conceive it my duty to inform you of the business—in hopes that your interference will have the desired effect, in his complying with the Genl orders.
I am   sir   with great Consideratn   Your Hble St.

Eben Stevens.

